Case 0:19-cv-62751-RKA Document 13 Entered on FLSD Docket 12/06/2019 Page 1 of 2


                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 19-62751-CIV-ALTMAN/Hunt

  DAVID GREENWALD,

           Plaintiff,
  v.

  FROST-ARNETT COMPANY and
  CORAL ANESTHESIA ASSOCIATES, INC.,

        Defendants.
  _____________________________/

                                                 ORDER

           THIS MATTER comes before the Court upon the Plaintiff’s Notice of Settlement

  (“Notice”) [ECF No. 8], filed on December 4, 2019. The Plaintiff represents to the Court that he

  has reached a settlement with respect to Defendant Coral Anesthesia Associates, Inc. See id. The

  Notice does not indicate whether the Plaintiff has resolved his claims against the remaining

  Defendant, Frost-Arnett Company. The Court, having reviewed the file, and being fully advised,

  hereby

           ORDERS AND ADJUDGES as follows:

           1.   The Plaintiff and Defendant Coral Anesthesia Associates, Inc. shall file a stipulation

                of dismissal within thirty (30) days of this Order.

           2.   The Court’s December 3, 2019 Order [ECF No. 7] striking Defendant Frost-Arnett

                Company’s Answer is SET ASIDE.

           3.   Given that the Plaintiff apparently intends to litigate this case against the remaining

                Defendant, the parties are hereby directed to prepare and file a joint scheduling report,

                as required by Local Rule 16.1, by December 23, 2019. In addition, by December 23,

                2019, the parties, including governmental parties, must file certificates of interested
Case 0:19-cv-62751-RKA Document 13 Entered on FLSD Docket 12/06/2019 Page 2 of 2


            parties and corporate disclosure statements that contain a complete list of persons,

            associated persons, firms, partnerships, or corporations that have a financial interest in

            the outcome of this case, including subsidiaries, conglomerates, affiliates, parent

            corporations, and other identifiable legal entities related to a party. Throughout the

            pendency of the action, the parties are under a continuing obligation to amend, correct,

            and update the certificates.

        DONE AND ORDERED in Fort Lauderdale, Florida, this 4th day of December 2019.




                                                         __________________________________
                                                         ROY K. ALTMAN
                                                         UNITED STATES DISTRICT JUDGE
  cc:   counsel of record
